DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/9/20 have been fully considered but they are not persuasive. The art rejections still apply as presented previously for at least claim 1 but new claims are presented in light of the amendment to claim 8 and new claim 11.
Applicant asserts at the bottom of page 5 of the Remarks that the USC 112 rejection of claim 1 is inappropriate since the definition in the specification is clear, definite, and unambiguous. The Examiner respectfully disagrees. The specification definition was, too, cited in the rejection. It uses the same term in the claim to define itself. The phrase “spinel-type crystal phase” is not known in the art and so is not plainly clear when not properly defined (i.e. without using the term itself to define itself). Spinel geometry is of course known but this term is not utilized. Crystal phase is unclear. Either the claim or the specification should be amended to more clearly recite what is meant.
Applicant asserts on page 7 of the Remarks that Suzuki fails to disclose at least claim 1 since the claim requires that the transition metal consists of cobalt and manganese and Suzuki discloses nickel as well. However, the claim actually utilizes the “comprising” language for the active material. Meaning the active material can comprise more than just lithium, cobalt, and manganese. The use of nickel in Suzuki does not preclude anticipation when the comprising language is utilized. Applicant is suggested 
Applicant also asserts on page 7 that Suzuki discloses a layered crystal structure and not a spinel-type crystal phase as claimed. First, there is still ambiguity about the definition of this term as stated in the USC 112 rejection. Second, Suzuki discloses that the NMC is spinel-type (paragraph 6). This teaching is sufficient to meet the limitations of the claim absent further defining of the geometry. 
Arguments directed to Prasad are moot since it is no longer used in the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “spinel-type crystal phase” in claim 1 is used by the claim to mean 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2017/0033418 A1).
Regarding claim 1, Suzuki discloses an apparatus comprising: a spinel-type crystal phase composite oxide formed of lithium, cobalt, manganese, and oxygen (paragraphs 40 and 46).
Regarding claim 7, Suzuki discloses a cathode comprising the NMC (paragraph 39), anode, and electrolyte (paragraph 3).
Regarding claims 8 and 9, Suzuki discloses a control unit capable of controlling charge and discharge with a cutoff potential of 4.15 (paragraph 151).

Claims 1, 2, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertson (“Low temperature lithium manganese cobalt oxide spinels, 4-xMn5-2xCo3xO12 (0 ≤ x ≤ 1), for use as cathode materials in rechargeable lithium batteries”).
Regarding claim 1, Robertson discloses a composition comprising: a composite oxide of lithium, cobalt, and manganese in a spinel phase (section 3.1). 
Regarding claims 2 and 11, Table 1 shows some of the possible formula compositions that can read on the claims.
Regarding claim 7, Robertson discloses the use of the composition as an active material in the cathode of a battery (section 1). A battery inherently has cathode, anode, and electrolyte to function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claim 8 above, and further in view of Robertson.
Suzuki discloses the use of NMC but not the composition of claim 10. Robertson—in an invention for cathode active material spinel compositions—discloses in Table 1 compositions that include the formula of claim 10. Robertson discloses that lithium cobalt manganese oxide composites achieve enhanced battery performance (section 3.2). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the composition of Robertson in the battery of Suzuki to enhance its performance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/IMRAN AKRAM/Primary Examiner, Art Unit 1725